Citation Nr: 1021455	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-29 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent prior to June 4, 2007, for a shell fragment wound to 
Muscle Groups I and II of the right interscapular region.  

2.  Entitlement to a disability rating in excess of 30 
percent effective June 4, 2007, for a shell fragment wound to 
Muscle Groups I and II of the right interscapular region.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from February 
1945 to March 1946, and service with the Regular Philippine 
Army from March 1946 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Veteran was afforded a videoconference hearing before the 
undersigned in December 2007.  A transcript of the testimony 
offered at this hearing has been associated with the record.  
This transcript reflects that the Veteran's representative 
elected not to appear at this hearing.  

These issues were previously remanded by the Board in a June 
2009 for additional development.  The required development 
has been completed and this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 4, 2007, the Veteran's right shoulder 
exhibited forward flexion to 60 degrees and abduction to 60 
degrees.  

2.  During the pendency of this appeal, the Veteran's shell 
fragment wound of the right interscapular region was 
manifested by pain, weakness, and some atrophy and loss of 
muscle tissue, resulting in moderate to severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for award of a rating of 30 percent prior to 
June 4, 2007, for a shell fragment wound of the right 
interscapular region, Muscle Groups I and II, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Codes 5201, 
5301-02 (2009).  

2.  The criteria for award of a rating in excess of 30 
percent at any time during the pendency of this appeal for a 
shell fragment wound of the right interscapular region, 
Muscle Groups I and II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.56, 4.73, Diagnostic Codes 5201, 5301-02 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In September 2005 and June 2009 letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  
Additionally, the June 2009 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued in September 2005, prior to the December 2005 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in August 
2009.  The Board notes that the VA examination report 
contains sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of 
the disability on appeal and is adequate for purposes of this 
appeal.  In December 2007, the Veteran was afforded the 
opportunity to testify via video before the undersigned.  The 
Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his appeal at this time is warranted.  

II. Increased rating - Right shoulder

The Veteran seeks an increased disability rating for a shell 
fragment wound to Muscle Groups I and II of the right 
interscapular region.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

The criteria for the evaluation of a muscle injury are set 
forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2009).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2009).  For muscle groups injuries in the same anatomical 
region but which do not act upon the same joint, the 
evaluation for the most severely-injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  For muscle group injuries in 
different anatomical regions that do not act upon ankylosed 
joints, each muscle group injury shall be rated separately 
and the ratings combined under the provisions of 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.55(e), (f) (2009).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's shell fragment wound to the right shoulder is 
currently rated under 38 C.F.R. § 4.73, Diagnostic Code 5302, 
for Muscle Group II.  This muscle group affects depression of 
the arm from the vertical overhead to hanging at the side, as 
well as downward rotation of the scapula; it also acts with 
Muscle Group III in forward and backward swinging of the arm.  
This group involves the extrinsic muscles of the shoulder 
girdle (pectoralis major II [costosternal]; latissimus dorsi 
and teres major; pectoralis minor; rhomboid).  The evidence 
indicates that the Veteran is right handed and, as such, will 
be rated for injuries to his dominant side.  For the dominant 
shoulder, Diagnostic Code provides a 20 percent rating for 
moderate impairment, a 30 percent rating for moderately 
severe impairment, and a 40 percent rating for severe 
impairment.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2009).  

As the Veteran's shell fragment wound also involves Muscle 
Group I, evaluation of his disability under Diagnostic Code 
5301, for that muscle group, must also be considered.  These 
muscles include the trapezius, levator scapulae and serratus 
mangnus, and are related to the functions of upward rotation 
of the scapula, and elevation of the arm above shoulder 
level.  Muscle impairment under this provision is evaluated 
for the major arm as follows: a 10 percent rating for 
moderate impairment, a 30 percent rating for moderately 
severe impairment, and a 40 percent rating for severe 
impairment.  38 C.F.R. § 4.73, Diagnostic Code 5301 (2009).  

Disabilities of the shoulder joint may also be considered 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation 
of motion of the arm.  A 20 percent rating is assigned for 
limitation of motion at shoulder level on the major side.  A 
30 percent rating is assigned for limitation of motion to 
midway between side and shoulder level on the major side; and 
a 40 percent rating is assigned for limitation of motion of 
the arm to 25 degrees from side on the major side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2009).  

a. Prior to June 4, 2007

Upon receipt of the Veteran's claim, he was afforded a VA 
medical examination in October 2005.  He was noted to have 
sustained a shrapnel wound to the right shoulder, in the 
interscapular area, in April 1945 during World War II.  He 
was evacuated to an aid station, where the wound was cleaned 
and dressed; however, retained metallic fragments were 
present but not removed from his chest area.  More recently, 
the Veteran has experienced pain and limitation of motion of 
the right shoulder.  On physical examination, he had a 3cm by 
11cm scar across the right shoulder, without inflammation, 
elevation, or ulceration.  The Veteran was noted to be right-
handed.  Range of motion testing of the right shoulder 
indicated forward flexion from 0 to 60 degrees, abduction to 
60 degrees, external rotation to 20 degrees, and internal 
rotation to 20 degrees.  On the left side, the Veteran had 
both abduction and forward flexion to 100 degrees.  The 
Veteran could not perform repetitive motions on the right.  
He was without inflammatory arthritis, bone loss, recurrent 
dislocations, and ankylosis of the right shoulder joint.  
However, tenderness, painful motion, and crepitus were 
present.  Examination of the muscles of the right shoulder 
indicated no associated bone, nerve, vascular, or tendon 
damage.  He was also without loss of deep fascia or muscle 
tissue, and no atrophy was observed.  Currently, his muscle 
strength was 3/5, without muscle loss or herniation.  X-rays 
of the shoulder were negative for fracture, dislocation, or 
bone rarefaction.  Joints spaces were within normal limits, 
and no abnormal soft tissue calcification was seen.  However, 
foreign metallic fragments were observed.  The final 
impression was of right shoulder rheumatism and status post 
shell fragment wound to the right shoulder, Muscle Groups I 
and II.  

Considering first the period prior to June 4, 2007, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 20 percent under Diagnostic 
Code 5302.  According to the October 2005 VA examination 
report, the Veteran's right shoulder and interscapular region 
are without bone, nerve, vascular, or tendon damage.  He also 
does not have deep fascia or muscle tissue loss, or atrophy.  
However, the examination report also noted both his forward 
flexion and abduction of the right upper extremity was 
limited to 60 degrees, and he was unable to perform 
repetitive motion.  In contrast, he had both forward flexion 
and abduction of the left shoulder up to 100 degrees.  Under 
Diagnostic Code 5201, as noted above, a 30 percent rating is 
warranted for limitation of motion of the arm to midway 
between the side and shoulder level, or approximately 45 
degrees.  The Veteran can raise his right arm to greater than 
45 degrees, but less than shoulder level; thus, the Board 
concludes, in light of 38 C.F.R. §§ 4.3 and 4.7, that a 30 
percent rating is warranted under this code for the period 
prior to June 4, 2007.  

The Board will now consider entitlement to a disability 
rating in excess of 30 percent both prior to and after June 
4, 2007.  




b.  June 4, 2007 and thereafter

The Veteran was next afforded VA medical examination in June 
2007, at which time mild to moderate pain of the right 
shoulder was reported.  On physical examination, his right 
shoulder was without deformity, giving way, and instability.  
However, stiffness and weakness were noted.  Flare-ups of 
joint pain occurred every 1-2 months, and resulted in 10 to 
20 degrees of additional limitation of motion.  Range of 
motion testing indicated forward flexion to 110 degrees, 
abduction to 110 degrees, external rotation to 50 degrees, 
and internal rotation to 50 degrees.  Pain was noted across 
all planes of motion.  No inflammatory arthritis, bone loss, 
ankylosis, or other orthopedic disorders were noted.  No 
associated bone, nerve, tendon, or vascular impairment was 
noted.  The examiner suggested the Veteran's disabilities 
resulted in moderate to severe impairment in undertaking the 
tasks of daily life.  Tendonitis of the right shoulder was 
diagnosed.  

At his December 2007 video hearing, the Veteran and his 
grandson stated that the Veteran's right shoulder disability 
resulted in pain and limitation of motion of the right 
shoulder joint.  

More recently, the Veteran was afforded a VA medical 
examination in August 2009.  Current symptoms included pain, 
incoordination, fatiguability, and weakness.  Weekly flare-
ups, moderate in intensity, were reported, which resulted in 
the Veteran's inability to lift his right arm.  He used 
medication and ointments for his pain.  Physical examination 
revealed injuries to the trapezium, rhomboids, and latissimus 
dorsi muscles of the right shoulder.  Muscle strength was 
3/5.  The affected muscles displayed weakness and atrophy.  
However, no nerve, bone, or tendon damage was noted.  No 
muscle herniation was observed.  Some loss of muscle tissue 
was observed.  Moderate to severe impairment in the 
activities of daily living was observed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 30 percent at any time during the 
pendency of this appeal.  The Veteran's shell fragment wound 
of the right shoulder does not result in nerve, bone, 
vascular, or tendon damage, according to the competent 
medical evidence.  While muscle atrophy and tissue loss were 
noted on his most recent examination, these findings were not 
noted on prior examinations.  Despite these findings, the 
most recent range of motion findings indicate he can flex and 
abduct his right shoulder to shoulder height or more.  
Additionally, the Veteran was able to work and use his right 
arm and shoulder for many years following his initial injury, 
and currently has between moderate and severe impairment in 
such activities as dressing, grooming, eating, bathing, and 
using the toilet.  Overall, the preponderance of the evidence 
is against a disability rating in excess of 30 percent under 
either Diagnostic Codes 5301 or 5302 for his shell fragment 
wound to the right shoulder.  

Additionally, evaluation of his injury under other diagnostic 
criteria would not result in a higher rating.  The 
examination reports of record do not reflect limitation of 
motion of the right upper extremity to 25 degrees from his 
side, as would warrant a 40 percent rating under Diagnostic 
Code 5201.  While the Veteran reports additional impairment 
due to such factors as pain, pain on use, fatiguability, and 
weakness, no examiner has expressed such impairment in terms 
of additional limitation of motion which would reduce his 
right arm mobility to 25 degrees from his side; thus, an 
increased rating based on these factors is not warranted.  
See DeLuca, 8 Vet. App. at 202.  As the Veteran's disability 
does not involve nerve, bone, or vascular injury, evaluation 
under other diagnostic criteria is not supported by the 
medical evidence.  Finally, as the Veteran's right shoulder 
disability has not resulted in a degree of impairment greater 
than that already recognized within his current rating at any 
time during the pendency of this appeal, a staged rating is 
not warranted.  See Hart, 21 Vet. App. at 505.  

The Veteran contends he has respiratory impairment resulting 
from his shell fragment wound of the right shoulder, with 
retained metallic fragments in the chest area.  Generally, a 
veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a VA 
respiratory examination was afforded the Veteran in October 
2009, and pulmonary function testing revealed no restrictive 
ventilatory defect or hyperinflation.  Thus, a separate 
rating for any respiratory impairment resulting from the 
Veteran's shell fragment wound to the right shoulder is not 
warranted, as the competent evidence does not establish any 
current respiratory impairment resulting from his service-
connected injury.  Likewise, the Veteran has already been 
granted, within a February 2010 rating decision, a separate 
compensable rating for his scar of the right shoulder 
resulting from his shell fragment wound; thus, entitlement to 
a separate rating for scarring need not be considered at this 
time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for 
an increased rating includes consideration of whether a total 
disability rating by reason of individual unemployability is 
warranted under the provisions of 38 C.F.R. § 4.16).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
observes the Veteran is retired secondary to various physical 
disabilities, and has not required frequent or recent 
hospitalization for his right shoulder disability.  No 
examiner has stated the Veteran's right shoulder disability 
alone is the cause of any marked interference with 
employment.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disability.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-
connected lower extremity disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

In conclusion, a disability rating of 30 percent for a shell 
fragment wound of the right shoulder is assigned for the 
period prior to June 4, 2007, and a rating in excess of 30 
percent is denied for the entire pendency of this appeal.  As 
a preponderance of the evidence is against the award of an 
increased rating in excess of that already awarded, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 30 percent prior to 
June 4, 2007, for a shell fragment wound of the right 
shoulder is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.  

Entitlement to a disability rating in excess of 30 percent 
for a shell fragment wound of the right shoulder is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


